DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s information disclosure statement of 5/31/2022 was filed after the issue fee was paid. A request with the accompany fee was made under the QPIDS Program for consideration of an Information Disclosure Statement filed after payment of the issue fee.  The request was granted.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a triazine-based birefringence adjusting agent or a cured product thereof, wherein the triazine-based birefringence adjusting agent is present in an amount of 5 parts by weight to 15 parts by weight, based on 100 parts by weight of the acrylate- based resin.”
Claims 2-14 are allowable due to dependency to claim 1.
CN 104395792 A to Um et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Um discloses various limitations of base claim 1: a retardation film comprising: an acrylate-based resin (para 63); a retardation adjusting agent (para 36); and a composition comprising a triazine-based agent or a cured product thereof (para ), wherein the triazine-based birefringence adjusting agent (para 24-25).  
However, Um does not disclose that “a retardation adjusting agent having a glass transition temperature (Tg) of 130°C or more; and a composition comprising a triazine-based birefringence adjusting agent or a cured product thereof, wherein the triazine-based birefringence adjusting agent is present in an amount of 5 parts by weight to 15 parts by weight, based on 100 parts by weight of the acrylate- based resin.”  Further, Um discloses using the triazine-based agent as an ultraviolet absorbent in an amount of 0.1 to 2.0 parts by weight (para 25).  In addition, US 9581728 B2 to Kaneko et al. discloses a triazine-based compound for adjusting a retardation value (Col 1 lines 64-66), but does not disclose that “a retardation adjusting agent having a glass transition temperature (Tg) of 130°C or more; and a composition comprising a triazine-based birefringence adjusting agent or a cured product thereof, wherein the triazine-based birefringence adjusting agent is present in an amount of 5 parts by weight to 15 parts by weight, based on 100 parts by weight of the acrylate- based resin.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871